The opinion of the court was delivered, October 29th 1868, by
Agnew, J.
It is not necessary to decide whether the reference in this case was regularly made a rule of court, and after issue framed by the court; or what power the court may exercise over the award to correct a mere irregularity. It is very manifest to our minds that the court below set aside the award on the ground of fraud and collusion between two of the county commissioners and the plaintiff in the concoction of the submission, and the agreement controlling the finding to be made by the arbitrators. The effect of these agreements was to prevent an inquiry into the real matters of controversy, and to give to the plaintiff (a relative of one of these two commissioners) a compensation, as county treasurer, of a most extravagant and extraordinary amount, without the approbation of the county auditors, under the Act of 15th of April 1834, or a decision of the arbitrators upon any evidence of its reasonableness.
There can be no doubt of the power of the court to set aside a submission and award on the ground of fraud.
Judgment affirmed.